DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to
invent provisions. 
Information Disclosure Statement
2.	The information disclosure statements (IDS) submitted on October 5th 2021 is in compliance with the provisions of 37 CFR 1.97 and 1.98. Accordingly, the references cited therein are considered by the examiner.
Claim Rejections - 35 USC § 103
3.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

4.	Claims 1 and 2 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Borinato et al. (US 7,882,900; “Borinato”) in view of Cooper (US 2014/0166323).
Regarding claim 1, Borinato discloses a power tool (9) comprising:
a motor (2);
a switching portion (10) provided between the motor (2) and a power source (1; Fig. 6; col. 8 ll. 21-23); 
a drive unit (5, 31, 33) configured to drive the switching portion (10) to allow power from the power source (1) to be supplied to the motor (2);
a controller (3) comprising a microprocessor (30; Fig. 6; col. 8 ll. 17-19) and configured to control rotational speed of the motor (13; via element 31; col. 8 ll. 19), the controller (3) being configured to output to the drive unit (5, 31, 33) a control signal for rotating the motor (2) at a speed being controlled (col. 8 ll. 25-32), the drive unit (5, 31, 33) being configured to output the drive signal to allow the motor (2) to rotate at the speed being controlled in response to the control signal (col. 8 ll. 27-32); 
an interruption unit (31) configured to interrupt the drive unit (5, 31, 33) to halt outputting the drive signal even when the control signal is outputted (col. 8 ll. 36-46).
Wherein in a situation where the motor (2) is to be stopped, the drive
unit (5, 31, 33) drives the switching portion (10) to cause the motor (2) to be stopped by the controller (3) and the interruption unit (31) in duplicate (col. 8 ll. 39-52).
Borinato fails to disclose an interruption unit configured to interrupt the drive unit independently of the controller in the situation where the motor is to be unpowered.
However, Cooper teaches an interruption unit (8) configured to interrupt the drive unit independently of the controller (4) in the situation where the motor (11) is to be unpowered (para. [0040] discloses either shutting the motor off through the controller and element 12b, or through the interruption circuit and element 15).
It would have been obvious to one having ordinary skill in the art, at the time applicant's invention was filed, to have modified the drive signal of Borinato by having provided an interruption unit independent of the controller, as taught by Cooper, in order to facilitate shorting or otherwise allowing current flow between conductors of one or more motor winding.
Regarding claim 2, Borinato discloses wherein the controller (30) and the interruption unit (31) are configured to receive a stop signal (col. 8 ll. 33-44), the controller (30) being configured interrupt the drive unit to halt outputting the control signal in response to the stop signal (col. 8 ll. 34-44), the interruption unit being configured to interrupt the drive unit in response to the stop signal (col. 8 ll. 34-44).
5.	Claim 3 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Borinato et al. (US 7,882,900; “Borinato”) in view of Cooper (US 2014/0166323) as applied to claims 14 and 17 and in further view of Du et al. (US 2007/0210733; “Du”).
Regarding claim 3, Borinato in view of Cooper disclose wherein the drive signal includes a signal (col. 8 ll. 27-32) for driving the switching portion (10) to control the rotational speed of the motor (2) in accordance with the control signal (col. 8 ll. 25-43).
Borinato in view of Cooper fail to disclose the drive signal including a PWM signal.
However, Du teaches the drive signal including a PWM signal (para. [0126]).
It would have been obvious to one having ordinary skill in the art, at the time applicant's invention was filed, to have modified the drive signal of Borinato in view of Cooper by having provided a PWM signal, as taught by Du, in order to achieve a smoother transition during the change in motor speed (para. [0126]).
Allowable Subject Matter
6.	Claims 5-7 are allowed.
Regarding claim 5, the cited prior art fails to disclose a first and second interrupting part being operable independently.
The most relevant prior art is Borinato (see above). Borinato discloses a first interrupting part (32). Borinato fails to disclose a second interrupting part that is operably independent of the first interrupting part.
7.	Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 4, the cited prior art fails to disclose a fail-safe arrangement.
 The most relevant prior art is Borinato (see above). Borinato discloses a controller (3) and interruption unit (31), but fails to disclose the fail-safe arrangement.
Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EYAMINDAE JALLOW whose telephone number is (571)270-1927. The examiner can normally be reached on Monday-Thursday from 7:30am-5:00pm and alternating Fridays from 7:30am-4:00pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANNA KINSAUL, can be reached on (571)270-1926-4458. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
9.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/EYAMINDAE C JALLOW/         Primary Examiner, Art Unit 3731